DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Regarding claim 6, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a bottom surface of the first channel is lower than a bottom surface of the second channel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding claims 15-20, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a transistor with “a top source/drain” and ”a bottom surface of the second bottom source/drain is substantially flat” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Regarding claim 19, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a transistor with “a top source/drain” and “the second bottom source/drain includes a protruding portion on which the second channel is disposed, and the first bottom source/drain includes no protruding portion on a top surface of the first bottom source/drain such that a bottom surface of the second channel is disposed higher than a bottom surface of the first channel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 discloses “a substrate including a first region and a second region” and “a top surface of the first region of the substrate is uneven”.
The specification as originally filed fails to disclose “a top surface of the first region of the substrate is uneven”.  The original specification does not disclose the word “uneven”.  
Moreover, claim 1 would be broader than claim 2 by statute (35 USC 112(d)). The “a top surface of the first region of the substrate is uneven” in claim 1, would encompass every “top surface” in the first region. The applicant has not disclosed that every surface of the surface is uneven. For example, the top surface of 32 or top surface of 34A in Fig 15B are not “uneven”. Therefore, the applicant does not have written description for all top surfaces being “uneven”. (The applicant should specify which specific top surface is “uneven”.)
The examiner notes that claim 1 would also encompass claim 3. 
Claim 1 discloses “a second top source/drain on the second channel”. The examiner submits the second source/drain on the second channel would be 22B as shown in figure 9 and 10C and 11C. 
Claim 3 discloses “the top surface of the second region of the substrate is substantially flat”. The examiner submits this would be shown as region B in figures 6, 7C and 8C. 
The examiner submits the parent specification fails to disclose “the top surface of the second region of the substrate is substantially flat” when there is also “a second top source/drain on the second channel”. Moreover, the specification as originally filed fails to disclose the word “flat”.  The original specification does not mention if the drawings are to scale.

Claims 10 and 16 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed fails to explicitly disclose “a top surface of the first region of the substrate is wavy, and a top surface of the second region of the substrate is flat”.
The figures show a wavy top surface of the substrate in Figures 14 and 15, but do not disclose the top surface of the substrate is flat. Moreover, the specification as originally filed fails to disclose the word “flat”.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 discloses “a bottom surface of the first bottom source/drain is wavy, a bottom surface of the second bottom source/drain is substantially flat”.
The specification as filed fails to disclose “a bottom surface of the first bottom source/drain is wavy, a bottom surface of the second bottom source/drain is substantially flat”.
Figures 14 and 15 show the transistor with a top source/drain and a bottom source drain, but neither figure 14 nor 15 shows  “a bottom surface of the first bottom source/drain is wavy, a bottom surface of the second bottom source/drain is substantially flat”.
Figures 14A, 14B, 15A, and 15B show the bottom surface of both first source/drain and the second bottom source/drain to be wavy (not flat). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “a top surface of the first region of the substrate is uneven”.
The examiner notes the applicant discloses many top surfaces in the first region. The top surface of 32 or top surface of 34A in Fig 15B are not “uneven”.
The applicant should amend claim 1 to explicitly disclose the specific top surface that is “uneven”. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the top surface of the second region of the substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims  3, and 15-20  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially flat” in claims 3, and 15-20 is a relative term which renders the claim indefinite. The term “substantially flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, the specification as originally filed fails to disclose the word “flat”.
Claims  10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “flat” in claims 10 is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, the specification as originally filed fails to disclose the word “flat”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-9, and 11-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al. (US 9,536,793).
Regarding claim 1, Zhang et al. disclose a substrate (101) including a first region (105) and a second region (103); a first bottom source/drain (109, 123) on the first region of the substrate; a second bottom source/drain (107, 123) on the second region of the substrate; a first gate (129) on the first bottom source/drain; a second gate (129) on the second bottom source/drain; a first channel (119) on the first bottom source/drain and contacting the first gate; a second channel (119) on the second bottom source/drain and contacting the second gate; a first top source/drain (left, 139) on the first channel; and a second top source/drain (right, 139) on the second channel, wherein a top surface of the first region of the substrate is uneven (figure 1J, the junction between the top of the substrate 101 and 109 is uneven/wavy).
Regarding claim 2, Zhang et al. disclose the top surface of the first region of the substrate includes a plurality of protrusions(bulges) (fig 1A).
Regarding claim 4, Zhang et al. disclose the first top source/drain and the second top source/drain have polygonal shapes (fig 1J). 
Regarding claim 5, Zhang et al. disclose the first bottom source/drain includes a protruding portion (123) that contacts the first channel (fig. 1A).
Regarding claim 7, Zhang et al. disclose an insulating layer (127) on the first bottom source/drain and the second bottom source/drain, wherein the first gate (129) and the second gate (129) are on the insulating layer.
Regarding claim 8, Zhang et al. disclose an isolation layer (111) between the first bottom source/drain and the second bottom source/drain (fig. 1A)
	Regarding claim 9, Zhang et al. disclose a substrate (101) including a first region (105)  and a second region(103); a first bottom source/drain (109, 123) on the first region of the substrate; a second bottom source/drain (107, 123) on the second region of the substrate; a first gate (129) on the first bottom source/drain; a second gate (129) on the second bottom source/drain; a first channel (119) on the first bottom source/drain and contacting the first gate; a second channel (119) on the second bottom source/drain and contacting the second gate; a first top source/drain (left, 139) on the first channel; and a second top source/drain  (right, 139) on the second channel, wherein a bottom surface of the first bottom source/drain (109) includes a protrusion (bulge) protruding toward the substrate.
	Regarding claim 11, Zhang et al. disclose a top surface of the first region of the substrate includes a cavity, and the protrusion of the bottom surface of the first bottom source/drain in the cavity (fig 1A). 
Regarding claim 12, Zhang et al. disclose the first top source/drain has a polygonal shape (fig. 1J). 
Regarding claim 13, Zhang et al. disclose the first bottom source/drain (109) is a bottom source/drain of an N-type field-effect transistor (105), and the second bottom source/drain is a bottom source/drain (107) of a P-type field-effect transistor (103).
Regarding claim 14, Zhang et al. disclose the first bottom source/drain (109) includes a first protruding portion (123)(fig. 1A), and the first channel (119) is on the first protruding portion (123), and the second bottom source/drain (107) includes a second protruding portion (123), and the second channel (119) is on the second protruding portion (123).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817